DETAILED ACTION
This communication is in response to the claims filed on 03/17/2022.
Application No: 16/696,461.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Reasons for allowance
Claims 1-10 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 


The representative claim 1 distinguish features are underlined and summarized below: 
 	 A method of estimating a self-location of a vehicle, the method comprising:
obtaining an omnidirectional image by using an omnidirectional camera photographing a ground around a driving vehicle at a current location of the driving vehicle;

estimating the current location of the driving vehicle on the basis of a global positioning system (GPS) satellite signal received from a satellite;

searching a satellite image database storing a satellite image obtained by photographing the ground with the satellite to determine candidate satellite images corresponding to the estimated current location of the driving vehicle;

comparing the omnidirectional image with each of the determined candidate satellite images to determine a candidate satellite image having a highest similarity to the omnidirectional image from among the determined candidate satellite images; and

finally estimating the current location of the driving vehicle by using a location measurement value mapped to the determined candidate satellite image,

wherein the searching a satellite image database comprises converting viewpoints of a plurality of peripheral images based on an installation angle of the omnidirectional camera so that viewpoints of the plurality of peripheral images match a viewpoint at which a camera installed in the satellite faces the ground.



 The representative claim 10 distinguish features are underlined and summarized below:
An apparatus for estimating a self-location of a vehicle, the apparatus comprising:

an image matching unit configured to match a plurality of peripheral images obtained from an omnidirectional camera installed in a driving vehicle to generate an omnidirectional image;

a candidate satellite image selector configured to search a satellite image database storing a satellite image to determine candidate satellite images corresponding to a current location of the driving vehicle estimated based on a global positioning system (GPS) satellite signal received from a satellite, the satellite image database storing a satellite image obtained by photographing a ground with the satellite;

an image comparator configured to compare the omnidirectional image with each of the determined candidate satellite images to determine a candidate satellite image having a highest similarity to the omnidirectional image; and

a location determiner configured to estimate the current location of the driving vehicle by using a location measurement value mapped to the determined candidate satellite image,

wherein the image matching unit converts viewpoints of a plurality of peripheral images based on an installation angle of the omnidirectional camera so that viewpoints of the 
plurality of peripheral images match a viewpoint at which a camera installed in a satellite faces the ground.



Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claim 10 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of LEWIS, SINHA and Giuffrida teaches following:
LEWIS (US 20150227775 A1) teaches a system and method for estimating a location of an object or vehicle. Images of a region encompassing the object are obtained, providing a three dimensional (3-D) view frame of the region. 3-D view frames are collected along a direction of travel of the object. A 3-D map is generated along the direction of travel of the object, the map based on the 3-D view frames and further based on an estimate of motion of the object at times associated with the 3-D view frames. A first set of features is extracted from the 3-D map. A geo-referenced feature database is searched for a second set of features that match the first set of features. A geo-location associated with the second set of features is retrieved from the feature database. The location of the object is estimated based on the retrieved geo-location.
.

SINHA (US 20200005486 A1 ) teaches computing devices and methods for estimating a pose of a user computing device. In one example a 3D map comprising a plurality of 3D points representing a physical environment is obtained. Each 3D point is transformed into a 3D line that passes through the point to generate a 3D line cloud. A query image of the environment captured by a user computing device is received, the query image comprising query features that correspond to the environment. Using the 3D line cloud and the query features, a pose of the user computing device with respect to the environment is estimated.

Giuffrida (US 20120007982 A1 ) teaches a moving platform system suitable for mounting and use on a moving platform, comprising a position system monitoring the location of the moving platform and generating a sequence of time-based position data, a non-line of sight communication system, a high-speed line of sight communication system, and a computer system monitoring the availability of the non-line of sight communication system and the high-speed line of sight communication system and initiating connections when the non-line of sight communication system and the high-speed line of sight communication system are available, and receiving the sequence of time-based position data and transmitting the sequence of time-based position data via the at least one of the currently available non-line of sight communication system and the high-speed line of sight communication system.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
comparing the omnidirectional image with each of the determined candidate satellite images to determine a candidate satellite image having a highest similarity to the omnidirectional image from among the determined candidate satellite images; and
finally estimating the current location of the driving vehicle by using a location measurement value mapped to the determined candidate satellite image,
wherein the searching a satellite image database comprises converting viewpoints of a plurality of peripheral images based on an installation angle of the omnidirectional camera so that viewpoints of the plurality of peripheral images match a viewpoint at which a camera installed in the satellite faces the ground.


LEWIS teaches method for estimating a location of an object or vehicle; However LEWIS failed to teach one or more limitations including,
 comparing the omnidirectional image with each of the determined candidate satellite images to determine a candidate satellite image having a highest similarity to the omnidirectional image from among the determined candidate satellite images; and
finally estimating the current location of the driving vehicle by using a location measurement value mapped to the determined candidate satellite image,
wherein the searching a satellite image database comprises converting viewpoints of a plurality of peripheral images based on an installation angle of the omnidirectional camera so that viewpoints of the plurality of peripheral images match a viewpoint at which a camera installed in the satellite faces the ground.

	SINHA and Giuffrida alone or combined failed to cure the deficiency of LEWIS.

	Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims. 

The present invention provides an improved method for estimating a self-location of a vehicle by obtaining an omnidirectional image by using an omnidirectional camera photographing a ground around a driving vehicle at a current location of the driving vehicle. Further, In order to precisely calculate a location and a heading angle, self-driving vehicles need to be equipped with sensor devices, such as a differential global positioning system (DGPS), a multichannel laser scanner, and a vision camera, and a storage device which stores high-definition (HD) map data including three-dimensional (3D) information (hereinafter referred to as point cloud data) such as road shape data, road surface indication data, traffic facilities shape data, and peripheral building shape data. However, sensor devices such as DGPSs, multichannel laser scanners, and vision cameras are very expensive, and in a process of downloading HD map data from a long-distance server storing HD map data so as to periodically update HD map data having a tens-megabyte capacity, the high communication cost is expended and a transmission delay occurs. In addition, in order to process data obtained high-cost sensor devices in real time, a high-spec computer system should be equipped in self-driving vehicles. Accordingly, the present invention provides an apparatus and method for estimating a self-location and a heading angle of a self-driving vehicle by using a vehicle-periphery image and a satellite image respectively obtained from an omnidirectional camera and a satellite navigation device each installed in the self-driving vehicle.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645